Opinión concurrente del
Juez Asociado Señor Sipre.
Estoy enteramente de acuerdo con la opinión del Tribunal. En el caso de autos no existe base alguna para llegar a la conclusión de que el menor demandante fué culpable de im-prudencia. Graves e injustas consecuencias sobrevendrían si revocáramos la doctrina que se reafirma en dicha opinión sobre las normas que deben observarse para juzgar la con-ducta de niños de corta edad.
En cuanto a la negligencia que el apelante atribuye al me-nor, el Tribunal se limita a resolver que no medió tal negli-gencia, conclusión que concuerda con la de la corte a quo, y que impediría que revisáramos la doctrina sobre negligencia con-tribuyente, aún en el supuesto de que consideráramos acon-sejable el hacerlo.